DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding the amended limitation, “the inverter is electrically connected directly to the external power network”, the Applicant’s specification fails to describe this.  The Examiner notes Applicant’s specification at [0020] teaches a switch (10) to prevent current flow to the external power network.  Therefore, the Examiner believes that the Applicant’s specification fails to describe the amended subject matter in these two claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the newly added amendment, the Examiner believes there are some antecedent basis issues.  The Examiner believes that the phrase “a battery coupled to the DC bus…” should read “the battery coupled to a DC bus…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (2017/0133879) and Luo (2014/0062198).  Regarding independent claim 1, Eckhardt teaches (Figs. 2 and 3) a device (206/301), proximate a structure (201), which is connected to a power network (internal = 205/302; external = 202/303) and at least one energy source (312), the device operable for controlling power flow between the at least one energy source and the power network, the device comprising: a battery (306); a power input stage/converter (311) coupled directly to the battery without interface electronics and configured to receive power from at least one energy source; an inverter (310) having an input coupled directly to the battery without interface electronics, and an output configured to be coupled to the power network, and the inverter is configured to create AC power for distribution to the power network; the battery coupled to a DC bus (308) in parallel between .
 ([0019], [0020], [0044], [0047], [0064], [0090], [0100]) 
Eckhardt fails to explicitly teach the inner circuitry of the power input stage and inverter.  Luo teaches (Fig. 3) a similar device structure to that of Eckhardt with respect to at least one energy source (DC), a power input stage (301), an inverter (302), and a diode coupled to at least one isolating transformer (inside 306).  Luo teaches the power input stage comprises at least one input, at least one isolating transformer coupled to the input, at least one power switch (Q) coupled to the isolating transformer that is modulated to control power flow from the input by increasing the current in the magnetizing inductance of the isolating transformer when the switch is on with no power flow to the secondary winding and decreasing said current 
Regarding claim 8, Eckhardt fails to explicitly teach the battery being a Lead Acid or Li-ion battery.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the battery being a Lead Acid or Li-ion battery, since they are types of batteries known in the relevant art.  
Regarding claim 21, Eckhardt teaches the idea of the external power network comprising a plurality of independent phases ([0067]), and therefore, that type of system would comprise plural current sensors sensing the current on each phase and the internal power network, and the inverter would include plural independent phases that control current flow to any and all of the phases, and from any and all of the phases, as described above.
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (2017/0133879) and Luo (2014/0062198) as applied to claim 1 above, and further in view of Yoo et al. (2015/0078049).  Eckhardt and Luo teach the device as described above.  They fail to explicitly teach a plurality of inputs, isolating transformers, power switches, and diodes.  Yoo teaches a similar device (Fig. 5; 100) comprising plural inputs (Vin’s) and plural DC/DC converters (10s) connected at a DC-link, which combine to provide power to a power network.  .
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (2017/0133879) and Luo (2014/0062198) as applied above, and further in view of de Rooij et al. (7,465,872).  Eckhardt and Luo teach the device as described above.  They fail to explicitly teach the controller utilizing a phase lock loop and multiplier and implemented with a field programmable gate array.  De Rooij teaches a similar device (Figs. 1 and 2) to that of Eckhardt and Luo.  De Rooij teaches the controller (20) utilizing a phase lock loop (26) and multiplier (24), and implemented with a field programmable gate array (Col. 4, lines 14-37).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute de Rooij’s controller circuitry into the Eckhardt/Luo combination, since they were silent as to the inner circuitry of the controller and de Rooij teaches controller circuitry known to be used in the art.
Response to Arguments
8.	Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.  With regards to the “directly” amendments, Eckhardt teaches (at [0047]) that the device “may” have interface (307), which also means Eckhardt teaches the device may NOT have interface (307).  Therefore, Eckhardt teaches the power input stage coupled directly to the battery, and the output inverter connected directly to the battery.

Applicant’s arguments, with respect to the amendment at the end of claim 19, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of de Rooij et al. (7,465,872).
Lastly, with regards to the first paragraph on page 8 of 9 of the Applicant’s remarks, Eckhardt teaches the idea of current sensors placed in a plurality of locations throughout the system (i.e. between the internal and external power networks; [0019], [0020]).  Also, the “Smart AC combiner” is basically switches that selectively connect different sections of the system (i.e. external and internal power networks and the device) together, which is what is taught in the Applicant’s specification at [0020] with switch (10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
5-26-2021  

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836